Citation Nr: 1021075	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-36 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  

1.  Entitlement to a disability rating in excess of 30% for 
posttraumatic stress disorder (PTSD) prior to September 15, 
2008.

2.  Entitlement to a disability rating in excess of 50% for 
PTSD subsequent to September 15, 2008.

3.  Entitlement to an increased rating for service-connected 
scar of right dorsal area of right scapula with retained 
foreign body, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1966 to June 1969.  Service in the Republic of 
Vietnam is indicated by the record.  The Veteran is the 
recipient of the Combat Infantry Badge and the Purple Heart 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a November 2008 rating decision, the RO increased the 
rating assigned to the service-connected PTSD to 50 percent, 
effective September 15, 2008.  In a statement dated December 
2008, the Veteran indicated his satisfaction with the 50 
percent rating.  However, at the January 2009 Board hearing, 
he testified that he had misunderstood the November 2008 
rating decision and did not intend to withdraw his pending 
appeal.  Accordingly, the Veteran has ultimately not 
expressed satisfaction with the increased disability rating.  
This issue thus remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

As indicated above, in January 2009, the Veteran testified 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Veteran's VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the 
Veteran's claims on appeal must be remanded for further 
development.

Reasons for remand

VA treatment records

In a recent statement dated February 2010, the Veteran 
requested that the VA obtain his current VA outpatient 
treatment records, to include mental health records, from 
February 2009 to present.  The Board also notes that VA 
treatment records dated from October 2008 to present have not 
been associated with the claims folder.  The Board believes 
this evidence, if located, may be pertinent with respect to 
the current severity of the Veteran's service-connected 
disabilities.  Therefore, any outstanding VA treatment 
records from the VA outpatient clinic in Austin, Texas, 
including mental health records, dating from October 2008 to 
present should be obtained to the extent possible.

VA examinations

At the January 2009 hearing, the Veteran indicated that his 
service-connected PTSD and scar of the right dorsal area, 
right scapula, have recently worsened in severity.  
Accordingly, the Board finds that updated VA examinations as 
to both claims are warranted.  See Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990) [VA's duty to assist includes the 
conduct of a contemporaneous medical examination, in 
particular where it is contended that a service-connected 
disability has become worse]; see also Snuffer v. Gober, 10 
Vet. App. 400 (1997) [a Veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Veteran 
through his representative and request 
that he identify any relevant recent 
medical examination and treatment 
records pertaining to his service-
connected PTSD and service-connected 
scar of the right dorsal area, right 
scapula, with retained foreign bodies.  
The RO/AMC should take appropriate 
steps to secure current VA treatment 
records from the outpatient clinic in 
Austin, Texas dating from October 2008 
to present as well as any other 
relevant medical records identified by 
the Veteran and associate them with the 
VA claims folder.

2.	The Veteran should be afforded a VA 
psychiatric examination.  The 
Veteran's claims folder, including 
a copy of this REMAND, must be made 
available to the examiner.  The 
examiner should describe the 
severity of the Veteran's PTSD 
symptoms, to include the extent 
which the Veteran's PTSD affects 
his occupational and social 
functioning.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.  The 
examiner is specifically requested 
to provide a Global Assessment of 
Functioning (GAF) score 
attributable to the Veteran's PTSD.

3.	The Veteran should also be afforded 
a VA examination in order to 
determine the nature, extent, and 
severity of his service-connected 
scar of the right dorsal area, 
right scapula, with retained 
foreign bodies.  The examiner 
should specifically identify:  (1) 
the surface area of the scar(s); 
(2) whether there is pain upon 
examination of the scar(s); (3) 
whether there is any underlying 
muscle damage associated with the 
scar(s); and (4) whether there is 
any underlying limitation of 
motion, paresthesia, or 
neurological impairment associated 
with the scar(s).  A report of the 
examination should be prepared and 
associated with the Veteran's VA 
claims folder.

4.	Following any further development that 
RO/AMC deems necessary, the Veteran's 
claims of entitlement to increased 
disability ratings for service-
connected PTSD and service-connected 
scar of the right dorsal area, right 
scapula, with retained foreign bodies 
should then be readjudicated.  If the 
benefits sought on appeal remain 
denied, the RO/AMC should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


